Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon the following questions under the Constitution of the United States, viz.: Defendant argued that he has been denied his constitutional right to a speedy trial in violation of the Sixth and Fourteenth Amendments to the Constitution of the United States; defendant argued that he was denied his rights under the Fourth, Fifth and Fourteenth Amendments to the Constitution of the United States; defendant argued that he had been denied his constitutional rights to a fair trial upon the evidence tending to prove the crime with which he was charged. The Court of Appeals considered all these contentions and held there were no violations of defendant’s constitutional rights. [See 30 N Y 2d 626.]